DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.

In response to applicant's argument that the reference Huang (U.S. Pub. No. 20190373452) and Jiang (U.S. Pub. No. 20200260398) fails to show certain features of applicant’s invention (i.e. “wherein generating the indication information of the support capability of the UE for the SUL frequency based on the support capability for the SUL frequency comprises: adding at least one target band combination (BC), among one or more BCs, that supports the UE to use the SUL frequency, and setting a support indication for each of the at least one target BC.”). (Emphasis Added).

In response the Examiner respectfully disagrees with the Applicant’s argument because of the following reasons:
First, the Examiner very kindly directs the Applicant to reference Huang: In fig. 1, S101, Huang discussed and/or specifically stated at least in part that “A frequency band pairing combination is determined …” In fig. 1, S102, Huang further stated that “Terminal capability information of the terminal-side equipment in the frequency band pairing combination is determined, …” wherein the terminal capability information includes at least in part “terminal uplink capability information that corresponds to the supplementary uplink frequency band” In fig. 1, S103, Huang further stated that “The terminal capability information is reported to the network-side equipment” (see also, pp0039-pp0045).
Thus, contrary to the Applicant’s arguments and/or amendments, the claim does not uniquely and particularly define the term "target band combination" so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The term "target band combination" is broadly claimed, therefore, is fairly characterized as the determined band pairing combination as discussed above. 

Secondly, the claim does not uniquely and particularly define the term "generating indication information" or “setting a support indication” so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The terms are broadly claimed, therefore, is fairly characterized as determining terminal capability or support information in the determined band pairing combination as discussed above.

Finally, the terminal reports the terminal capability or support information (i.e. “terminal uplink capability information that corresponds to the supplementary uplink frequency band” in the determined band pairing combination) to the network.
Therefore, in regards to the at least limitation in question, the Examiner has given the claimed limitations its’ broadest reasonable interpretation as discussed above and further explained in details below; 
wherein generating the indication information of the support capability of the UE for the SUL frequency based on the support capability for the SUL frequency (fig. 1, S102, Terminal capability information of the terminal-side equipment in the frequency band pairing combination is determined, …” wherein the terminal capability information includes at least in part “terminal uplink capability information that corresponds to the supplementary uplink frequency band) comprises: adding at least one target band combination (BC), among one or more BCs, that supports the UE to use the SUL frequency (fig. 1, S101, S102, S103, determine a band pairing combination and based on the determined band pairing combination or within the determined band pairing combination, determine that the terminal supports the supplementary uplink frequency), and setting a support indication for each of the at least one target BC (fig. 1, S101, S102, determining SUL support or capability of the terminal in the determined band pairing combination). Therefore it is believed that Huang teaches the claim limitations.

In conclusion, during an Examiner initiated interview for the After Final Pilot Program, the Examiner explained and/or suggested that the amendments are broad and cannot be distinguished from the applied prior art. For example, at least in part “setting a support indication for each of the at least one target BC” cannot be readily distinguishable from the prior art teachings of “determining capability or support information in the determined band pairing combination”.
Furthermore, the reported terminal capability or supported information was described as the supported SUL frequency in the determined band pairing combination. Thus, in regards to the at least claimed limitation (i.e. adding at least one target band combination…that supports the UE to use the SUL frequency), the Examiner believes that by determining and reporting supported SUL frequency in the determined band pairing combination, the prior art teaches the at least claimed limitation in question as discussed above. Huang further specifically stated that “the terminal capability information further includes a frequency band pairing combination identifier” (see pp0051). (Emphasis Added).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 14-17, and 20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US Publication No. 20190373452).

As to claims 1, 8, and 15, Huang teaches a method for reporting a capability, implemented by User Equipment (UE) (fig. 3, and Abs, method and device for use in reporting terminal capability, and fig. 5), the method comprising: determining a support capability of the UE for a supplementary uplink (SUL) frequency (fig. 1, S102, and pp0043, determining terminal capability which includes terminal uplink capability information that corresponds to the supplementary uplink frequency band); generating indication information of the support capability of the UE for the SUL frequency based on the support capability for the SUL frequency (fig. 1, S102, and pp0043, determining terminal capability which includes terminal uplink capability information that corresponds to the supplementary uplink frequency band); and reporting the indication information of the support capability for the SUL frequency to a network side (fig. 1, S103, pp0045, terminal capability information which includes terminal uplink capability information that corresponds to the supplementary uplink frequency band is reported to the network-side equipment, and pp0043), wherein generating the indication information of the support capability of the UE for the SUL frequency based on the support capability for the SUL frequency (fig. 1, S102, Terminal capability information of the terminal-side equipment in the frequency band pairing combination is determined, …” wherein the terminal capability information includes at least in part “terminal uplink capability information that corresponds to the supplementary uplink frequency band, and pp0043) comprises: adding at least one target band combination (BC), among one or more BCs, that supports the UE to use the SUL frequency (fig. 1, S101, S102, S103, determine a band pairing combination and based on the determined band pairing combination or within the determined band pairing combination, determine that the terminal supports the supplementary uplink frequency, and pp0051, terminal capability information further includes a frequency band pairing combination identifier), and setting a support indication for each of the at least one target BC (fig. 1, S101, S102, determining SUL support or capability of the terminal in the determined band pairing combination).  
As to claims 2, 9, and 16, Huang teaches wherein determining the support capability for the SUL frequency comprises: determining the support capability of the UE for the SUL frequency in each mode among at least one mode (fig. 1, pp0052 and pp0063, terminal uplink capability information indicating support for synchronously operations and/or does not support synchronously operation).  
As to claims 3 and 10, Huang teaches wherein the at least one mode at least comprises: a stand-alone (SA) deployment mode and a non-stand-alone (NSA) deployment mode (fig. 1, pp0052 and pp0063, terminal uplink capability information indicating support for synchronously operations and/or does not support synchronously operation).
 As to claims 4, 11, and 17, Huang teaches wherein the one or more BCs includes a BC that supports a new radio (NR) frequency (pp0036, pp0042, invention is based on 5G mobile communication system).  
As to claims 7 and 14, Huang teaches wherein determining the support capability for the SUL frequency comprises: determining, for the UE, at least one target BC that supports the SUL frequency in each mode among at least one mode (fig. 1, pp0052, information indicating whether the terminal-side equipment supports synchronously performing uplink data transmission within the first uplink operating frequency range of the first frequency band contained in the frequency band pairing combination and a second uplink operating frequency range contained in the supplementary uplink frequency band and pp0063); wherein the at least one mode at least comprises a SA deployment mode and a NSA deployment mode (fig. 1, pp0052 and pp0063, terminal uplink capability information indicating support for synchronously operations and/or does not support synchronously operation).
As to claim 20, Huang teaches a non-transitory computer storage medium, having stored computer-executable instructions thereon, wherein the computer-executable instructions are executed to implement operations of the method of claim 1 (fig. 5, pp0100, p0106, computer readable storage medium).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Publication No. 20190141773), discussed the concept of determined whether both a gNB and a UE support SUL technology, wherein the UE 505 reports to a gNB 510 that the UE 505 supports SUL (515).  Information indicating whether the UE 505 supports SUL and information about a supported SUL frequency band are transmitted as SUL capability information (see fig. 5, and pp0367).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645